I am unable to agree with my brethren that, independently of contract, a householder owes to his domestic servant the duty of repairing a leaky roof over the room in which she is lodged. The rule which has become established for the security of workmen in manufactories where dangerous machines and instruments are used ought not, in my opinion, to be extended to the comparatively secure occupations of domestic service.
The analogous rule which requires an employer to furnish his workmen with reasonably safe tools and appliances has been held not to apply to ordinary implements not naturally dangerous. As was said by Judge Miller, of the New York Court of Appeals, inMarsh v. Chickering, 101 N.Y. 396, 400, where a workman was injured by a ladder which he was using, "We have been referred to no adjudicated case which upholds the liability of a party under circumstances of the same character as those presented by the evidence here. A rule imposing such a liability in the case considered would be far-reaching and would extend the principle stated to many of the vocations of life for which it was never intended. It is one of a just and salutary character, designed for the benefit of employees engaged in work where machinery and materials are used of which they can have but little knowledge, and not for those engaged in ordinary labor which only requires the use of implements with *Page 493 
which they are entirely familiar." This case is cited in Gowen
v. Harley, 6 C.C.A. 190; Corcoran v. Milwaukee Gas LightCo., 81 Wisc. 192; and in all of these cases a promise by the master to furnish other implements is held not to excuse the servant who had assumed the obvious risks of those which were furnished.
The domestic servant takes the accommodation assigned to him as it is, and is at liberty to decline the employment if his quarters are not satisfactory. If the premises are out of repair he assumes the obvious risk of exposure to the weather, and the liability to discomfort and disease, which is as well known to him as to the master.
It seems to me unreasonable to consider that a leaky roof constitutes the chamber under it a dangerous place in any such sense as the words are used when applied to a mill or foundry filled with machinery or materials capable of inflicting the gravest injuries; and there is no such compulsion upon a domestic servant to occupy a particular room as upon a mill operative to work in a certain place upon a certain machine.
It is, of course, competent for the parties to agree specially that certain accommodations shall be furnished; and if such an agreement, made upon good consideration, is broken, no doubt the innocent party may recover damages for the breach, according to the rules governing actions on contract.
If the law did not impose the duty alleged, the obligation of the defendant in this case is based simply upon his promise to repair, and the plaintiff's action should have been assumpsit, not tort.